DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered. 

Election/Restrictions
The status of the claims for this application is as follows.  
Claims 1, 3-10, 12-22 are currently pending.
Claims 14 and 18-20 are currently withdrawn.

Claims 21 and 22 are newly added.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/05/2021 was considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8, 10, 12, 13, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Zheng (US 2004/0094898).

At the outset, the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).


    PNG
    media_image1.png
    762
    539
    media_image1.png
    Greyscale



a pair of flow line hubs (204 and 206), each hub configured for coupling to an end of a flow line section (each hub is made to or is capable of coupling to an end of a flow line section); 
a seal carrier ring (100 and see [0027-0028]) arranged between the flow line hubs (see Fig. 5), the seal carrier ring having a generally I-shaped cross-sectional shape (see Fig. 5) with 
a sealing flange (1001) arranged at an inner diameter of the pair of flow line hubs and providing a sealing surface (at 108a) arranged adjacent to and spaced apart from an opposing sealing surface on the pair of flow line hubs (the surface of 206 that abuts 110a, see Fig. 5), 
a bearing flange (1002) arranged at an outer (outer being defined as being away from the center) diameter of the pair of flow line hubs and providing a bearing surface (see Fig. 5, the surfaces that abut 204 and 206 respectively), and 
a web portion (1003, including 502, and the other 502) extending between the sealing flange and the bearing flange (see Fig. 5); and 
a seal (506 and the other 506) arranged between the sealing surface and the opposing sealing surface (see Fig. 5); and 
a clamp (217,  as illustrated in Fig. 2, or see claims 28, 33, and 35) arranged over the seal carrier ring (217,  as illustrated in Fig. 2, or see claims 28, 33, and 35);
wherein each hub is rotatable about a longitudinal axis (at least before full assembly of the joint).  

Re Clm 4: Zheng discloses wherein the sealing surface is a radially outward facing surface (see Fig. 5) and the seal comprises two seals arranged on each side of the web portion (see Fig. 5). 
Re Clm 5: Zheng discloses wherein the bearing flange is arranged between an outer (outer being defined as being away from the center) wall (222 and 224) of each hub (see Fig. 5) and an inner wall of the clamp (217,  as illustrated in Fig. 2, or see claims 28, 33, and 35).  
Re Clm 6: Zheng discloses wherein the sealing flange is arranged between an inner wall of each hub and a cavity defined by the inner walls (such as at 2001).  
Re Clm 8: Zheng discloses wherein each hub has an outer wall defining an outer shoulder (3001 and 3002), and wherein the clamp is arranged around the outer shoulders of the hubs (217,  as illustrated in Fig. 2, or see claims 28, 33, and 35).  
Re Clm 10: Zheng an articulating flow line connector (see Fig. 5 and see above)
for connecting two flow line sections, the connector comprising: 
a seal carrier ring (100 and see [0027-0028]) configured for arranging between two flow line hubs, the seal carrier ring having a generally I-shaped cross-sectional shape (see Fig. 5) with 
a sealing flange (1001) arranged at an inner diameter of the pair of flow line hubs (204 and 206) and providing a sealing surface (at 108a) arranged adjacent to and spaced apart from an opposing sealing surface on the pair of flow line hubs (the surface of 206 that abuts 110a, see Fig. 5), 

a web portion (1003, including 502, and the other 502) extending between the sealing flange and the bearing flange (see Fig. 5); and 
a seal (506 and the other 506) arranged between the sealing surface and the opposing sealing surface (see Fig. 5), and 
a clamp (217,  as illustrated in Fig. 2, or see claims 28, 33, and 35) arranged over the seal carrier ring (217,  as illustrated in Fig. 2, or see claims 28, 33, and 35). 
Re Clm 12: Zheng discloses wherein the web portion provides a second bearing surface for each hub (on 502 and the other 502, see Fig. 5).  
Re Clm 13: Zheng discloses wherein the sealing surface is a radially outward facing surface (see Fig. 5) and the seal comprises two seals arranged on each side of the web portion (see Fig. 5). 
Re Clm 21: Zheng discloses wherein the seal carrier ring is composed of metal ([0027-0028]).  
Re Clm 22: Zheng discloses wherein the seal carrier ring is composed of metal ([0027-0028]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 9, 15, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 2004/0094898) as applied to claims 1, 3-6, 8, 10, 12, 13, 21, and 22.

Re Clms 9 and 17: Zheng discloses the seal carrier ring is made of a material.
Zheng fails to specifically disclose tungsten carbide.
However, Zheng discloses that a material for the seal can be selected based off the operating pressure within the bores.  Zheng indicates in [0027 and 0028] that a material having a yield strength within a range of about 450 MPa and about 1,000 MPa, or a yield strength within a range of about 150 MPa and about 450 MPa can be employed.  Zheng also suggest specific materials [0027 and 0028] based off the environment or the conditions the seal is employed in can be used.  It is noted that depending upon the composition of tungsten carbide a tungsten carbide material can have a yield strength in one of the ranges above. Tungsten carbide material can be hard, ridged, resist deformation, is impact resistance, resists galling and wear resistance, and so on; such properties provide a material that can increase the life of the structure it is made out of, for the purpose of increasing the life of the structure which structure is made out of tungsten carbide.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have had the seal carrier ring being composed of tungsten carbide, for the purpose of increasing the life of the structure which structure is made out of tungsten carbide, since it has been held to In re Leshin, 125 USPQ 416.
Additionally, no criticality and no supporting factual results for criticality has been supplied in the original disclosure and in the absence of such the selection of the above material is merely a design choice.  Applicant’s original specification, for this instant application, recites in paragraph [037] “The seal carrier ring 104 may be constructed of one or more metals or other materials configured to provide a relatively low friction bearing surface. For example, in some embodiments, the seal carrier ring 104 may be constructed of tungsten carbide. In other embodiments, the seal carrier ring 104 may be constructed of other materials. In some embodiments, different components of the seal carrier ring 104 may be constructed of different materials. For example, the sealing flange 126 may be constructed of a different material(s) than the bearing flange 124 and/or the web portion 128.”  Applicant’s original specification, for this instant application indicates that there is no criticality for said tungsten carbide or where it is used in/on the seal.
Re Clms 15 and 16: Zheng discloses the clamp comprises two portions and at least one seal is arranged between the two portions (see Fig. 5).
Zheng fails to disclose two separable portions of the clamp.
Clamps having separate portion allow for easier and dissemble, for the purpose of reducing the time to assemble the joint members or to reduce the time of disassembling the joint members, alternatively, for providing a structural configuration 
The examiner is taking Official notice that it is old and well known to have employed/had a clamp that has two separable portions, for the purpose of reducing the time to assemble the joint members or to reduce the time of disassembling the joint members, alternatively, for providing a structural configuration which would have yielded the same predictable result of securing a joint structure together.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Zheng, to have employed/had a clamp that has two separable portions, for the purpose of reducing the time to assemble the joint members or to reduce the time of disassembling the joint members, alternatively, for providing a structural configuration which would have yielded the same predictable result of securing a joint structure together                                                                                                                                                                                                                                                                                                                                                                                                                                  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 2004/0094898) as applied to claims 1, 3-6, 8, 10, 12, 13, 21, and 22, in view of the applicant’s admitted prior art (AAPA).

Re Clm 7: Zheng discloses the inner wall of the hub and the sealing flange and the outer wall of the hub and the clamp.

However, AAPA teaches (see the remarks in the “Response to Arguments” section below with regards to the previously taken Official notice) a tolerance between the inner wall of the hub and the sealing flange is larger than a tolerance between the outer wall of the hub and the clamp, for the purpose of providing a means to enhance the fit, form, and function of mating structures.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Zheng, to have had a tolerance between the inner wall of the hub and the sealing flange is larger than a tolerance between the outer wall of the hub and the clamp, as taught by AAPA, for the purpose of providing a means to enhance the fit, form, and function of mating structures.
Additionally, no criticality and no supporting factual results for criticality has been supplied in the original disclosure and in the absence of such the selection of the above tolerances and their relativity to one another is merely a design choice.  Applicant’s original specification, for this instant application, indicates in paragraph [006] and [042] that the above tolerances may be configured accordingly.  

Response to Arguments

The Official notice (common knowledge or well-known knowledge in the art) statement taken with regards to using tolerances for having had a tolerance between the inner wall of the hub and the sealing flange is larger than a tolerance between the outer wall of the hub and the clamp is henceforth taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice, additionally, the arguments made for claim 7 are an inadequate traverse. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JAMES ALBERT LINFORD
Examiner
Art Unit 3679
12/01/2021



/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679